Opinion by
Judge Rogers,
Here the City of Philadelphia represented by the City Solicitor caused to be filed in the Municipal Court of Philadelphia pleadings called Code Enforcement Complaints, charging the appellees, business entities, with violations of the Philadelphia Fair Practices Ordinance. A judge of the Municipal Court sustained demurrers and remanded the Complaints to the Commission on Human Relations for a public hearing. The City, believing these rulings to be erroneous, appealed to the court of common pleas 27 days after they were made. The common pleas court on motion of the appellees dismissed the appeals on the sole ground that they were not timely filed in compliance with Municipal Court Rule 6005(c) which provides: “The Commonwealths appeal shall be taken not less than 15 days *176from the date of the decision on the pretrial application.” (Emphasis supplied.) Rule 6005(c) is one of a number of rules appearing under the general heading of Rules of Criminal Procedure for the Municipal Court of Philadelphia. Municipal Court Rule 29(a), on the other hand, provides as follows: “(a) An appeal from a final judgment or order of the Municipal Court shall be taken within thirty (30) days to the Trial Division of the Court of Common Pleas. ...”
We have concluded that the lower court’s holding that the appeal period was governed by criminal rule 6005(c) rather than general rule 29(a) is contrary to settled law and to rule 6005(c) itself.
It has been consistently held by the appellate courts of this State that prosecutions under municipal ordinances are civil, not criminal actions. We agree with the statement of the distinguished Solicitors of the City that:
“The courts have repeatedly held that despite the erroneous captioning of a case in the name of the Commonwealth,1 despite calling the penalty a fine,2 despite designating the offense a misdemeanor,3 despite commencing the prosecution with a warrant,4 despite the use of other criminally-oriented words,5 the prosecution for violation of a municipal ordinance is a civil case.
We might add the words of Mr. Justice Cohen in Waynesburg Borough v. Van Bcyoe, 419 Pa. 104, 105, 213 A. 2d 216, 217 (1965) that “It is now the settled law of this Commonwealth that an action for violation of a municipal ordinance is civil in nature and that an *177appeal from a determination of guilt and a judgment imposing a penalty thereunder will be only to the Court of Common Pleas.”
The appellee contends that a distinction lies in the fact that the Philadelphia Ordinance provides for fine or imprisonment or both whereas the ordinances in the cases cited provided for imprisonment only in default of payment of the penalty. Our reading of the cases convinces us that the operative feature is the nature of the action not what a close reading of the Ordinance might reveal as a possibility of result. It is, further, a distinction which would be lost on the hundreds of persons who have spent time in county prisons in default of penalties for violation of local ordinances.
So many practitioners have been broken on the anvil of the principle settled by the cases cited,1 that we feel strongly that it should not be put into question again in this case.
These actions were brought by the City acting through the City Solictors not by the Commonwealth represented by the District Attorney. Eule 6005(c) of the Municipal Court refers to the Commonwealth’s appeal. We find it difficult to believe that the Municipal Court, if it intended that the City enforcing an ordinance should be subject to rule 6005(c), would have been so imprecise as to denominate it the Comm on - wealth.
Order reversed.

“1 Commonwealth v. Ashenfelder, 413 Pa. 517 (1964).


“2 Commonwealth v. Ashenfelder, York v. Baynes, 188 Pa. Superior Ct. 591 (1959).


“3 Steelton v. Kashinsky, 33 Dauphin 227 (1930) referred to in York v. Baynes, supra.


“4 Commonwealth v. Ashenfelder, supra.


“5 Commonwealth v. Hanzlik, 191 Pa. Superior Ct. 460 (1960).”


 In York v. Baynes, 188 Pa. Super. 581, 585, 149 A. 2d 681 (1959), Judge Woodsjde, with typical responsibleness, wrote “The question is a procedural one and involves no great principle of law, but it is important that it be settled. We shall, therefore, as far as is within our power to do so, put the problem to rest.”